CITY NATIONAL BANK The way up. FIRST AMENDMENT TO CREDIT AGREEMENT This First Amendment to Credit Agreement is entered into as of August 4, 2008, by and between PRI Medical Technologies, Inc., a Nevada corporation ("Borrower") and City National Bank, a national banking association ("CNB"). RECITALS A.Borrower and CNB are parties to that certain Credit Agreement, dated as of May 1, 2008, (the Credit Agreement, as herein amended, hereinafter the "Credit Agreement"). B.Borrower and CNB desire to supplement and amend the Credit Agreement as hereinafter set forth. NOW, THEREFORE, the parties agree as follows: 1.Definitions.
